NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with Fed. R. App. P. 32.1




                       United States Court of Appeals
                                      For the Seventh Circuit
                                      Chicago, Illinois 60604
                                        Submitted April 5, 2013*
                                         Decided April 9, 2013


                                                  Before

                                  FRANK H. EASTERBROOK, Chief Judge

                                  JOEL M. FLAUM, Circuit Judge

                                  DIANE P. WOOD, Circuit Judge


No. 12-3374

WALTERINA MIRANDA-MURILLO,
     Petitioner,                                                    Petition for Review of an Or-
                                                                    der of the Board of Immigra-
                 v.                                                 tion Appeals.
ERIC H. HOLDER, JR.,
Attorney General of the United States,
      Respondent.


                                                  Order

    Walterina Miranda-Murillo, a citizen of Honduras, was ordered removed from the
United States following her conviction for misuse of a Social Security number in order
to deceive an employer into thinking that her immigration status allowed employment.
See 42 U.S.C. §408(a)(7)(B). She asked for discretionary relief, such as cancellation of
removal, but the Board of Immigration Appeals concluded that her offense is a “crime
of moral turpitude.” An alien who has committed such an offense lacks the good moral
character required for discretionary relief. See 8 U.S.C. §§ 1229b(b)(1)(B), 1229c(b)(1)(B).




   *   The court granted the parties’ joint motion to waive oral argument.
No. 12-3374                                                                             Page 2

    The Board deems offenses that entail fraud to be crimes of moral turpitude. Miran-
da-Murillo contends that the Board’s understanding of “moral turpitude” is mistaken
and asks this court to follow Beltran-Tirado v. INS, 213 F.3d 1179 (9th Cir. 2000). Other
courts of appeals have rejected Beltran-Tirado and held that the Board is entitled to use
the understanding of “moral turpitude” that it has followed for many years and to con-
clude that offenses such as §408(a)(7)(B) come within it. See, e.g., Guardado-Garcia v.
Holder, 615 F.3d 900, 902–03 (8th Cir. 2010); Serrato-Soto v. Holder, 570 F.3d 686, 692 (6th
Cir. 2009); Hyder v. Keisler, 506 F.3d 388, 393 (5th Cir. 2007). See also Lateef v. Department
of Homeland Security, 592 F.3d 926, 928, 931 (8th Cir. 2010); Omagah v. Ashcroft, 288 F.3d
254, 261–62 (5th Cir. 2002).

    In Marin-Rodriguez v. Holder, No. 12-2253 (7th Cir. Mar. 6, 2013), this court disagreed
with Beltran-Tirado and held that the Board acted within its authority when concluding
that offenses arising from the misuse of Social Security cards and Social Security num-
bers are “crimes of moral turpitude.” In light of Marin-Rodriguez, Miranda-Murillo’s pe-
tition for review must be denied. She has done all that is necessary to preserve an enti-
tlement to ask the Supreme Court to resolve the conflict and should direct her argu-
ments to that forum.

   The petition for review is denied.